Citation Nr: 0910782	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  00-24 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for avascular necrosis of the right hip.

2.  Entitlement to an initial rating in excess of 10 percent 
for avascular necrosis of the left hip from April 18, 1999 
and in excess of 30 percent from June 10, 2002.

3.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to 
January 1992 and from February 1997 to April 1999.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision rendered by the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for status post arthroscopy of the right hip and assigned an 
initial noncompensable rating, effective April 18, 1999, and 
for osteonecrosis of the left hip and assigned an initial 10 
percent rating, effective April 18, 1999.  Thereafter, the 
Veteran perfected an appeal as to the initial evaluations 
assigned for his service-connected right and left disability.  
In a rating decision dated in August 2001, the RO increased 
the evaluation for post operative avascular necrosis of the 
right hip to 10 percent, effective April 18, 1999 and 
continued the 10 percent rating for avascular necrosis of the 
left hip.  In a June 2003 rating decision, the RO increased 
the rating for avascular necrosis of the left hip to 30 
percent effective June 10, 2002.  The issue of entitlement to 
higher disability evaluations for right and left hip 
disabilities based upon an initial grant of service 
connection remains before the Board.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In May 2004, the Veteran and his wife testified at a hearing 
before the undersigned Veterans Law Judge; a transcript of 
the hearing is of record.

In September 2004 and October 2007 the Board remanded the 
Veteran's claim for further development.  

Regarding the issue of an increased rating for degenerative 
disc disease of the lumbar spine, the Veteran was issued a 
statement of the case on December 23, 2008, and informed that 
he had 60 days to file his appeal.  Thereafter, the file was 
transferred to the Board on January 29, 2009.  In the 
informal hearing presentation submitted by the Veteran's 
national service officer on February 23, 2009, the back issue 
was noted.  The Board accepts this as a substantive appeal 
ripe for Board review (see 38 C.F.R. §§ 20.300, 20.301).

In written correspondence dated in April 2004, the Veteran 
expressed a desire to reopen a claim of entitlement to 
service connection for a bilateral knee disability.  The 
October 2007 Board Remand referred this matter to the RO for 
appropriate action.  It does not appear that the RO has yet 
adjudicated this claim; and thus the matter is referred again 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall, 11 Vet. App. 
at 271.  Thus, while the Board regrets the additional delay 
in this case, for the reasons discussed below, the case must 
be returned to the AMC/RO to secure a VA orthopedic 
examination with medical opinion that complies with the 
Board's September 2004 and October 2007 remand instructions, 
and that a notification of the requested examination is 
associated with the claims folder, as directed by the 
September 2004 and October 2007 remand instructions.
In September 2004, the Board remanded the Veteran's claim to 
obtain additional VA treatment records and to provide the 
Veteran a VA orthopedic examination to determine the severity 
of the avascular necrosis in his right and left hip.  The 
orthopedist was instructed to review the Veteran's entire 
claims file and to make a notation to the effect that this 
record review took place.  The AMC/RO obtained the Veteran's 
VA treatment records from the New Orleans VA Medical Center 
(VAMC) through April 2005 and confirmed that no additional 
Baton Rouge VAMC records were available other than those 
already of record dated to May 2001.

In October 2007, the Board remanded the Veteran's claim again 
because the evidence showed that the Veteran received notice 
of a VA examination for April 19, 2007; however, the 
examination was cancelled by VA on April 18, 2007.  The claim 
was remanded to correct this discrepancy and to provide an 
additional VA examination.

In a letter sent to the Veteran at an address in Gary, Texas 
dated in May 2008, the RO noted that he failed to appear for 
a May 2008 examination and invited him to reschedule the 
appointment.  No notification of a May 2008 examination is in 
the claims file.  In an informal hearing presentation dated 
in February 2009, the Veteran's representative observed that 
no notification letter was in the claims file, and indicated 
that the Veteran's current address is in Denham Springs, 
Louisiana.  He requested that the claim be remanded to 
provide an orthopedic examination for the Veteran as 
originally instructed by the Board.  

Regarding the degenerative disc disease of the lumbar spine, 
the Board notes that the Veteran has not been afforded a 
comprehensive VA medical examination of the lumbar spine 
since April 2003.  Current information regarding any 
impairment caused by the lumbar spine is required before a 
decision can be reached.

VA's statutory duty to assist the Veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
While the Board regrets the additional delay in this case, 
for the reasons discussed, the case must be returned to the 
AMC/RO to provide the Veteran one more opportunity for a VA 
or fee-basis orthopedic examination with medical opinion that 
complies with the Board's September 2004 and October 2007 
remand instructions.  

However, the Veteran is hereby notified that it is his 
responsibility keep the RO apprised of his current address, 
to report for any examination, and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2007); 
see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that the VA's duty to assist the Veteran is not a 
one-way street; the Veteran also has an obligation to assist 
in the adjudication of his claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to confirm 
the Veteran's last known address.  They 
are to enlist the aid of the Veteran's 
service representative in their efforts 
to ascertain the Veteran's whereabouts.  
All efforts to contact the Veteran are to 
be documented and associated with the 
claims folder.  

2.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, regarding an 
increased rating for degenerative disc 
disease are fully complied with and 
satisfied.   

3.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated the Veteran for his hip 
disabilities and lumbar spine disorder 
since April 2005.  Of particular interest 
are any New Orleans VAMC treatment 
records since April 2005.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  After the above-requested records are 
received, the AMC/RO should arrange for 
the Veteran to undergo VA examination by 
an orthopedist to determine the severity 
of the avascular necrosis of the right 
and left hip, and the degenerative disc 
disease of the thoracolumbar spine.  The 
Veteran's entire claims file must be made 
available to the examining physician for 
review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

a) The orthopedic examination should 
include range of motion studies, 
expressed in degrees with normal 
ranges provided for comparison 
purposes, and X-rays taken of the 
Veteran's right and left hip and 
thoracolumbar spine.

b) The examiner should render specific 
findings as to whether there is 
objective evidence of instability, 
locking, pain on motion, weakness, and 
excess fatigability of the right and 
left hip or the thoracolumbar spine.  
Additionally, the physician should 
indicate whether, and to what extent, 
the Veteran experiences functional 
loss due to pain and/or any of the 
other symptoms noted above during 
flare-ups and/or with repeated use.  
To the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion.

c) After considering all the symptoms 
attributable to the service-connected 
right hip and left hip disabilities, 
or the thoracolumbar spine, the 
examiner should provide an assessment 
of the severity of the condition; 
specifically, the extent to which the 
disability interferes with the 
Veteran's ability to secure and 
maintain substantially gainful 
employment.  All examination findings, 
along with the complete rationale for 
each opinion expressed, should be set 
forth in a written report.

The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the requested development has 
been completed, the AMC/RO should review 
the Veteran's claims.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent, and 
any additional information obtained as a 
result of this Remand.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




